Memorandum: We affirm the order denying appellants’ motion on the sole ground that the Erie County Court had no jurisdiction to grant the relief sought. (See Judiciary Law, § 90, subd. 2; People ex rel. Karlin v. Culkin, 248 N. Y. 465.) All concur, except Vaughan, J., who dissents and votes for reversal of the order and dismissal of the proceeding in the following memorandum: I dissent upon the ground that the court was without *713jurisdiction to entertain the matter or to grant the relief therein sought and upon the further ground that the order was a nullity. At the outset when the question of the right of Laurence J. Olmsted to appear as special counsel for respondent was raised, Mr. Olmsted appeared specially and questioned the jurisdiction of the Erie County Court to entertain the proceeding to determine his qualification to appear as counsel upon the ground that the Appellate Division of the Supreme Court had the exclusive jurisdiction to inquire into the matter of the professional conduct of an attorney. The court overruled the objection, entertained the proceeding and proceeded to determine the matter upon its merits. This I believe was error. The objection to the jurisdiction of the court should have been sustained. (See Judiciary Law, § 90, subd. 2; People ex rel. Karlin v. Culkin, 248 N. Y. 465.) (Appeal from an order denying a motion by two defendants to preclude appearance as counsel.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Wheeler, JJ.